Citation Nr: 1522212	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-30 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee
 

THE ISSUE
 
Entitlement to an initial compensable evaluation for a bilateral hearing loss. 
 
 
REPRESENTATION
 
Appellant represented by:  Tennessee Department of Veterans' Affairs
 
 
ATTORNEY FOR THE BOARD
 
S. Syverson, Associate Counsel
 

INTRODUCTION
 
The Veteran served on active duty from September 1972 to March 1975.  
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO, in pertinent part, granted service connection for hearing loss and assigned a noncompensable evaluation.  
 
The Veteran's case is managed as a paperless file in the Veterans Benefits Management System (VBMS).  Additional relevant records are associated with Virtual VA, a separate electronic database, and have been reviewed.  
 
 
FINDING OF FACT
 
During the entire period on appeal, the Veteran's bilateral hearing loss has been no worse than a level II hearing loss in each ear.
 
 
CONCLUSION OF LAW
 
The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).  
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  
 
Analysis
 
Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
 
If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
Under the Rating Schedule, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and an audiometry test of puretone decibel thresholds at 1000, 2000, 3000, and 4000 Hertz, with an average puretone threshold obtained by adding the threshold results and dividing by four.  38 C.F.R. § 4.85.
 
Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percentage of speech discrimination and puretone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.
 
There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing loss exists when the puretone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  As shown below, there is no exceptional hearing loss in this case.  
 
At a June 2012 VA examination, puretone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
25
25
60
65
43.75
LEFT
25
25
60
70
45

Speech recognition scores based on the Maryland CNC test were 90 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed sensorineural hearing loss and described the degree of loss as normal to moderately severe in the right ear and normal to severe in the left ear.  Using Table VI, the June 2012 examination results reveal level II hearing in both ears.  Combining these levels according to Table VII results in a noncompensable rating.  
 
VA treatment records include a November 2011 audiology consult report that notes normal hearing sensitivity from 250-2000 Hertz, sloping to a moderate/moderately-severe sensorineural hearing loss from 3000-8000 Hertz bilaterally and word recognition scores of 96 percent in the right ear and 92 percent in the left ear.  Although specific puretone threshold results were not included in the November 2011 report, comparing the audiologist's description of the Veteran's hearing to the description provided by the June 2012 examiner reveals that the results were generally consistent, if not better in the November 2011 evaluation than the June 2012 examination.
 
The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities and held that VA audiologists must fully describe the functional effects caused by a hearing disability in examination reports.  The June 2012 examiner noted the effects of hearing loss reported by the Veteran, namely difficulty understanding speech when there is background noise or when he cannot see the person who is speaking.  
 
In his October 2013 substantive appeal, the Veteran stated that he felt the evidence warranted a compensable evaluation.  The assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The audiological findings discussed above are more probative than the Veteran's lay contentions as to the extent of hearing loss. 
 
The Board considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture rendering impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluation for that service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).
 
The scheduler rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems communicating such as those competently reported by the Veteran.  These criteria provide for higher ratings, but, as was previously discussed, the current evaluation adequately describes the severity of the Veteran's disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  Id.  Additionally, although the Veteran also reports ringing in his ears, he is service-connected for tinnitus and did not appeal the evaluation assigned for that disorder.  To the extent that the ringing interferes with his ability to hear and understand speech, that would have been captured in the examination.  Consequently, referral for extra-scheduler consideration is not warranted.  With respect to extra-scheduler consideration based on the collective impact of multiple disabilities, the Veteran has not argued and the evidence does not show that his hearing loss disability has combined with any of his other service-connected disabilities in a way that is exceptional and not captured by the various scheduler evaluations.  
 
In sum, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a compensable rating.  As such, the benefit-of-the-doubt doctrine is not for application in this regard and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  
 
 
ORDER
 
Entitlement to a compensable evaluation for bilateral hearing loss is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


